internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl br1-plr-103306-03 date date taxpayer country a location b year c dates d year e year f year g date h date i year j company x company y headquarters do ty dear this is in response to the your letter dated date on behalf of taxpayer requesting a ruling under sec_877 of the internal_revenue_code_of_1986 code that taxpayer's loss of u s permanent resident status did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code the information submitted for consideration is substantially as set forth below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-103306-03 the taxpayer is a country a citizen he was born in country a as were his wife his parents and his wife’s parents he was educated there and has lived there most of his life after school he went to work for company x in year c he was transferred to company y where he was assigned to location b and remained there during dates d then he was reassigned to the headquarters in the united_states he was granted a green card in december of year e and was reassigned to location b in year f he lived there with his family until february of year g when he was reassigned to the united_states he returned to the united_states with his family in march of year g he was reassigned permanently to country a and returned there with his family on date h he surrendered his green card on date i when it became obvious that he would not be required to return to the united_states for his employer the taxpayer wa sec_53 on the date of his expatriation his wife relinquished her green card in august of year j he has one daughter remaining in the united_states to continue her education sec_877 generally provides that a citizen who loses u s citizenship or a u s long-term_resident who ceases to be taxed as a lawful permanent resident individuals who expatriate within the 10-year period immediately preceding the close of the taxable_year will be taxed under sec_877 and the special rules of sec_877 for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_2107 and sec_2501 a provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid u s taxes a former citizen or former long term-resident will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 a if the individual's average income_tax_liability or the individual's net_worth on the date of expatriation exceed certain thresholds see sec_877 sec_2107 and sec_2501 a b a former u s citizen or former long term-resident whose net_worth or average tax_liability exceeds these thresholds however will not be presumed to have a principal purpose of tax_avoidance if that former citizen is described within certain statutory categories and submits a request for a ruling within one year of the date of loss of u s citizenship for the secretary's determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 under notice_98_34 1998_2_cb_29 modifying notice_97_19 1997_1_cb_394 an eligible former citizen will not be presumed to have a principal purpose of tax_avoidance if that former citizen submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes notice_98_34 requires that certain information be submitted with a request for a plr-103306-03 ruling that an individual's expatriation did not have for one of its principal purposes the avoidance of u s taxes taxpayer is eligible to request a ruling pursuant to notice_97_19 because on the date of his expatriation taxpayer was a citizen of the country in which he his wife and his parents were born see sec_877 and e taxpayer submitted all the information required by notice_98_34 including any additional information requested by the service after review of the submission accordingly based solely on the information submitted and the representations made we conclude that taxpayer has made a complete and good_faith submission in accordance with sec_877 and notice_98_34 and therefore taxpayer will not be presumed to have expatriated with a principal purpose of tax_avoidance it is further held that taxpayer will not be treated under sec_877 as having as one of his principal purposes for expatriating the avoidance of u s taxes because the information submitted clearly establishes the lack of such a principal purpose to avoid tax under subtitle a or b of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely m grace fleeman cc intl br1 office of the associate chief_counsel international cc
